         Case 1:17-cv-00877-MMS Document 117 Filed 09/11/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMON    GROUND                HEALTHCARE
COOPERATIVE,

                                                        No. 1:17-cv-00877-MMS
               Plaintiff,
               on behalf of itself and all others       (Judge Sweeney)
               similarly situated,

       vs.

THE UNITED STATES OF AMERICA,

               Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s August 14, 2020 order (Dkt. 109), the Dispute Subclass (consisting

of Freelancers Co-Op of New Jersey (“Freelancers”)) and the United States submit this joint status

report. Freelancers and the United States continue to exchange information and work to finalize

language of an agreed stipulation to judgment. Once the parties finalize an agreed stipulation,

Freelancers, which is in liquidation, will submit the agreed stipulation to the court overseeing its

liquidation for approval. The Parties request that the Court enter an order requiring the Parties to

submit either a stipulation to judgment or a joint status report in 28 days.




                                                    1
      Case 1:17-cv-00877-MMS Document 117 Filed 09/11/20 Page 2 of 2




DATED: September 11, 2020                   Respectfully submitted,

QUINN EMANUEL URQUHART &                    JEFFREY BOSSERT CLARK
SULLIVAN, LLP                               Acting Assistant Attorney General

/s/ Stephen Swedlow                         ROBERT E. KIRSCHMAN, JR.
Stephen Swedlow                             Director
stephenswedlow@quinnemanuel.com
191 N. Wacker Drive, Suite 2700             CLAUDIA BURKE
Chicago, Illinois 60606                     Assistant Director
Telephone: (312) 705-7400
Facsimile: (312) 705-7401
                                            /s/ Christopher J. Carney
J.D. Horton                                 CHRISTOPHER J. CARNEY
jdhorton@quinnemanuel.com                   Senior Litigation Counsel
Adam B. Wolfson                             Commercial Litigation Branch
adamwolfson@quinnemanuel.com                Civil Division
865 S. Figueroa Street                      U.S. Department of Justice
Los Angeles, California 90017               P.O. Box 480
Telephone: (213) 443-3000                   Ben Franklin Station
Facsimile: (213) 443-3100                   Washington, DC 20044
                                            Telephone: (202) 305-7597
Attorneys for Plaintiff Common Ground       Facsimile: (202) 307-2503
Healthcare Cooperative and the Class        Email: Chris.Carney@usdoj.gov

                                            OF COUNSEL:

                                            MARC S. SACKS
                                            Assistant Director

                                            ERIC E. LAUFGRABEN
                                            Senior Trial Counsel

                                            ALBERT S. IAROSSI
                                            Trial Attorney
                                            U.S. Department of Justice

                                            Attorneys for Defendant United States of
                                            America




                                        2
